FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                      July 15, 2008
                    UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                      Clerk of Court
                                 TENTH CIRCUIT



 UNITED STATES OF AMERICA,

               Plaintiff-Appellee,                      No. 07-4274
          v.                                           District of Utah
 JUAN CARLOS SEGOVIA-                          (D.C. No. 2:07-CR-102-TS-1)
 AGUILAR,

               Defendant-Appellant.


                           ORDER AND JUDGMENT *


Before TACHA, KELLY and McCONNELL, Circuit Judges.


      Defendant-Appellant Juan Carlos Segovia-Aguilar pleaded guilty to

possession of methamphetamine with intent to distribute, possession of a firearm

by a convicted felon, and aggravated reentry of a deported alien. The advisory

Sentencing Guidelines range was calculated at 78–97 months; Mr. Segovia-



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Aguilar requested a below-Guidelines sentence of 60 months, which was the

statutory minimum for one of the counts. He was sentenced to 78 months, to be

followed by 48 months of supervised release. He now challenges that sentence

for substantive unreasonableness.

        Mr. Segovia-Aguilar concedes that the Guidelines range was correctly

calculated and that the district court addressed, on the record, all of the

sentencing factors raised by the defendant’s Sentencing Memorandum. He

contends, however, that the 78-month sentence is substantively unreasonable, in

light of his youth, lack of education, and financial support of his family in

Mexico, and the “poignant” fact that he will be deported following his prison

term.

        A correctly calculated, procedurally reasonable, within-Guidelines sentence

is entitled on appeal to a presumption of reasonableness. United States v. Angel-

Guzman, 506 F.3d 1007 (10th Cir. 2007). While not a rubber stamp, appellate

review of sentencing decisions is deferential. Mr. Segovia-Aguilar made

essentially the same arguments in mitigation of his sentence to the district court

that he makes on appeal, the district court accorded those arguments due

consideration, and the court rendered a sentence at the bottom of the

recommended range. It did not abuse its discretion.




                                          -2-
     The judgment of the United States District Court for the District of Utah

is therefore AFFIRMED.

                                                  Entered for the Court

                                                  Michael W. McConnell
                                                  Circuit Judge




                                       -3-